On January 13, 1993, the Defendant was sentenced to ninety (90) years for Aggravated Kidnapping with twenty (20) years suspended; subject to the conditions and requirements as stated in the January 13, 1993 Judgment by Judge Keedy. Dangerous designation was imposed and the Defendant is to be given credit for 233 days time served.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
IT IS HEREBY ORDERED that the application for review of sentence shall be dismissed with prejudice with leave to refile at a later time.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges